DETAILED ACTION
This is the first Office action on the merits of Application No. 17/550,410. Claims 10-18 are pending. By preliminary amendment, claims 1-9 were cancelled.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2022 has been considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  
claim 14, line 2, the phrase “a plurality of passage bores(4)” appears it could be –a plurality of passage bores (4), which includes the at least one passage bore (4),--  or similar to better describe the relationship to the previously mentioned ‘at least one passage bore’ in claim 10, line 5.  
Appropriate correction is required.

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azumai (US Patent 9958018, cited on the IDS dated 8/9/2022).
Regarding claim 10, Azumai discloses an arrangement for a transmission of a vehicle (e.g. Fig. 1), comprising: an input shaft (e.g. Fig. 8, input connected from 36B to 300, noting 300 is fixed (welded) to 400 (column 8)); at least one component (Fig. 6, clutch drum 400) having an annular cylindrical interior (Fig. 9, wall portions 402a/402b), the component rotationally fixedly and axially movably connected to the input shaft (e.g. column 7 and Fig. 8, splines 301s), the component defining at least one passage bore (Fig. 10, 403x,y) for hydraulic pressure balancing, wherein the annular cylindrical interior of the component has at least one interior contour (cancel oil chamber defining portion 410 which is associated with the oil bores (column 12)) for the passage bore that is configured as an area reducing a stress concentration (column 12, lines 20-27).
Regarding claim 11, Azumai discloses the arrangement of claim 10, wherein the interior contour of the component reducing the stress concentration is disposed at least between a shaft (e.g. Fig. 8, 401) of the passage bore and an internal diameter of the annular cylindrical interior (Fig. 8 and column 12, lines 20-27).
Regarding claim 16, Azumai discloses a transmission (Fig. 1, transmission device 20), comprising the arrangement of claim 10.
Regarding claim 17, Azumai discloses the transmission of claim 16, wherein the component is configured as an inner plate carrier of a friction clutch (Fig. 8, plates of C4 are located inner of 401).
Regarding claim 18, Azumai discloses the transmission of claim 16, wherein the transmission is configured as an eight-speed automatic transmission (Fig. 2, 8 forward speeds).

Claims 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilton (US Patent Publication 20120145511).
Regarding claim 10, Wilton discloses an arrangement for a transmission of a vehicle (Fig. 1), comprising: an input shaft (Fig. 1, 20 input from clutch 30); at least one component (Figs. 2 and 4, and paragraph [0031], unitary structure 110 and 108) having an annular cylindrical interior (Figs. 2 and 4, 110) the component rotationally fixedly and axially movably connected to the input shaft (shown in Fig. 2), the component defining at least one passage bore (Fig. 4, port 60) for hydraulic pressure balancing, wherein the annular cylindrical interior of the component has at least one interior contour (Fig. 4, relief port 106) for the passage bore that is configured as an area reducing a stress concentration (Figs. 2 and 4, the contour 106 is relief port thus reducing stress to the holes 60).
Regarding claim 12, Wilton discloses the arrangement of claim 10, wherein the interior contour reducing the stress concentration forms a constant polynomial line as a curve when viewed in a longitudinal section (Fig. 4 shows a contour with varying curvature meaning it is a polynomial line and paragraph [0029]).
Regarding claim 13, Wilton discloses the arrangement of claim 10, wherein the interior contour reducing the stress concentration forms a constant radius as a curve when viewed in a longitudinal section (Fig. 4, shows a constant radius for a part consisting of a curve).
Regarding claim 14, Wilton discloses the arrangement of claim 10, wherein the annular cylindrical interior defines a plurality of passage bores, which includes the at least one passage bore, distributed over a circumference of the annular cylindrical interior (shown in Fig. 4), and a respective interior contour reducing stress concentration is provided for each of the passage bores (Fig. 4, 2 bores are shown with 2 contours).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 15, the prior art does not disclose or render obvious the arrangement wherein the component is arranged coaxially to the input shaft, and an internal diameter of the annular cylindrical interior forms an external diameter of a sleeve region for attaching the component to the input shaft, in combination with the other elements required by claim 10.
	The closest prior art, Azumai (US Patent 9958018, cited on the IDS dated 8/9/2022), discloses input shaft and component, but does not disclose an internal diameter of the annular cylindrical interior forms an external diameter of a sleeve region for attaching the component to the input shaft. While there is a sleeve region (500) located near the internal diameter of the annular component (402b), this is attaching to the cylindrical portion (220) of the transmission housing (22) and thus cannot be considered the input shaft and cannot be modified to be the input shaft without destroying the operation of the transmission.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kurosaki (US Patent Publication 20170066317) discloses oil passage used to suppress stress concentration (paragraph [0079]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659